DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent publication 2015/0193559 to Musuvathy in view of “Stress Relief:  Improving Structural Strength of 3D Printable Objects” by Stava et al.
Referring to claims 1, 11, and 20, Musuvathy shows a computer-implemented method, system, and non-transitory computer-readable storage medium for printing a 3D object based on a virtual three dimensional (3D) object, comprising:
 receiving a model of a solid 3D object, the model including a shell and an internal volume that is a void (paragraph 0023 – “The input is a solid model in either boundary representation (Brep) CAD or polygonal mesh format.”); 
meshing the internal volume to generate a polygonal mesh representation of the internal volume and generating a lattice microstructure corresponding to the polygonal mesh representation, wherein the lattice microstructure includes solid parts for the edges of the polygonal mesh; (Paragraph 0023 – “From the implicit volume representation, the internal lattice structure surface is extracted as a polygonal mesh and post-processed to improve the shape. The internal surface is then combined with the outer surface of the solid model to fabricate the desired model with lattice structures.”); and generating a lightweight representation for the solid 3D object, the lightweight representation comprising the shell and the lattice microstructure (Figure 14 – “manufacture the lattified model” step 1435).

Stava shows wherein the generating of the polygonal mesh representation is controlled based on a stress analysis for the model  (section 4.2, Local Thickening).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the stress analysis and modification of the model of Musuvathy as shown in Stava in order to provide “automatic detection and correction of problematic cases” which could result in printing defects (Stava abstract).

Referring to claim 2 and 12, Musuvathy shows sending the lightweight representation to a 3D printer for creating the solid 3D object. (paragraph 0038 – additive manufacturing).
Referring to claim 3 and 13, Musuvathy shows wherein wherein the model is based on a computer-aided design (CAD) model for a physical object (Figures 2-4B).
With regard to claims 4 and 14, while Musuvathy shows polygonal mesh models being used, Musuvathy does not specifically disclose that the model is a closed triangle mesh.     Triangle meshes are a subset of polygonal meshes and are well known for use in 3D modeling.    
Stava shows the use of a closed triangle mesh as the input mesh for a 3D printable system (watertight triangle mesh, page 2, “2     System Pipeline”, second sentence).
It would have been obvious to one of ordinary skill in the art to use a triangle mesh as the specific mesh type because it is a subset of the polygonal meshes noted in Musuvathy and is being used in a manner known in the art for the purpose for which it is intended.   Stava further shows stress testing for various aspects of a latticed model.   As these stress tests are directly 
Referring to claim 5 and 15, Musuvathy shows wherein offsetting the closed triangle mesh by a predetermined distance to generate an offset model; and determining an intersection between the closed triangle mesh and the offset model, wherein the shell and the internal volume are represented based on the intersection (paragraph 0023 – “The thickness of the surface is specified in order to create the hollow model. The thickness value can be variable across the surface of the model. A cell template is specified for application within the lattice model. The cell template shape is designed as a skeleton structured of connected line segments and an associated thickness that defines the 3D volume of the template as an offset of the skeleton.”).
Referring to claims 6 and 16, Musuvathy shows receiving a selection of one or more faces or triangles of the model; and generating a display for the 3D object based on the model, wherein the display does not include the selected one or more faces or triangles (Figure 3B).
Referring to claims 7 and 17, Musuvathy shows wherein each of the solid parts of the lattice microstructure comprises a cylinder (Figure 5 shows clear cylindrical objects used in the lattice).
Referring to claim 8, Stava shows wherein a density of edges in an area of the model is directly related to an amount of stress based on the stress analysis (local thickening).
Referring to claims 9, 10, 18, Stava shows wherein the generating of the lattice microstructure comprises: controlling one or more dimensions of the solid parts of the lattice 
Referring to claim 13, Musuvathy shows wherein the input model comprises a CAD model (paragraph 0026).
Referring to claim 19, Stava shows controlling one or more dimensions of the solid parts of the lattice microstructure based on an output of a stress analysis for the input model (local thickening, further Section 4.3, strut thickness).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746.  The examiner can normally be reached on M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117